The Opinion of the Court was delivered by Treat, J. This writ of error is prosecuted against three defendants, and the scire facias has been returned, served on one of them only, and non est inventus as the two others. The plaintiffs have obtained a rule on the defendant served to join in error, which rule he now asks to have vacated. Before the plaintiffs are entitled to a rule for joinder in error, they must bring all of the defendants into Court, either by the service of a scire facias, or a publication against such as are nonresidents, or cannot be found. The cause must be heard as between all of the parties to the writ of error. The motion must be granted, and the order entered for a joinder in error will be vacated. Motion allowed.